DETAILED ACTION
90Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application PCT/CN2017/094455 on 07/26/2017. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional information where there is a question whether the delay was unintentional.  The petition should be addressed to:  Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (relied upon date of WO2019/019047 – elements numerals used in this office action are the same as those shown in USPGPUB 20200150290).
Regarding claim 1, Cao teaches (Figs. 1-15) an apparatus suitable for detecting radiation, comprising: a plurality of pixels (150) configured to generate an electric signal upon exposure to a radiation; an electronic system configured to read out the electric signal; wherein the electronic system comprises a first memory (510) and a second memory (520); wherein the first memory is configured to store a plurality of data bits representing the electric signal generated by the pixel that the first memory is associated with; wherein the electronic system is configured to transmit a subset of bits among the plurality of data bits, from the first memory to the second memory; wherein the electronic system is configured to transmit the subset of bits from the second memory to a bus (530).
Regarding claim 2, Cao teaches (Figs. 6) a bit width of the second memory is less than a bit width of the first memory.
Regarding claim 3, Cao teaches (Figs. 6) a bit width of the subset of bits is equal to or less than a bit width of the second memory.
Regarding claim 4, Cao teaches (Figs. 6) the electronic system is configured to transmit the subset of bits by shifting bit by bit the data bits from the first memory, to the second memory, then to the bus.
Regarding claim 5, Cao teaches the electronic system is configured to transmit all bits of the subset of bits at the same time from the first memory, to the second memory, then to the bus.
Regarding claim 6, Cao teaches (Figs 6) the electronic system is configured to transmit the subset of bits without changing a sequential order of the subset of bits.
Regarding claim 7, Cao teaches (Fig. 6B) the electronic system is configured to transmit the subset of bits by reversing a sequential order of the subset of bits.
	Regarding claim 8, Cao teaches the subset of bits are most significant bits (MSBs) among the plurality of the data bits.
	Regarding claim 9, Cao teaches the electronic system is configured to shift least significant bits (LSBs) among the plurality of data bits into positions of the subset of bits.
	Regarding claim 10, Cao teaches (Fig. 6b) the subset of bits are least significant bits (LSBs) among the plurality of the data bits.
	Regarding claim 11, Cao teaches the electronic system is configured to verify the subset of bits transmitted to the second memory against contents of the first memory.
	Regarding claim 12, Cao teaches ([0080]) the electronic system is configured to verify the subset of bits transmitted to the second memory against contents of the first memory.
	Regarding claim 13, Cao teaches ([0084]) the electronic system is configured to retransmit the subset of bits from the first memory to the second memory when verification of the subset of bits fails.
	Regarding claim 14, Cao teaches ([0080]) the electronic system is configured to erase the subset of bits from the first memory when verification of the subset of bits succeeds.
	Regarding claim 15, Cao teaches ([0080]) the electronic system is configured to verify the subset of bits transmitted to the bus against contents of the second memory.
	Regarding claim 16, Cao teaches ([0084]) the electronic system is configured to retransmit the subset of bits from the second memory to the bus when verification of the subset of bits fails.
	Regarding claim 17, Cao teaches the electronic system is configured to erase the subset of bits from the second memory when verification of the subset of bits succeeds.
	Regarding claim 18, Cao teaches The apparatus of claim 1, wherein each of the pixels comprises a radiation absorption layer with an electrode; wherein the electronic system further comprises: a first voltage comparator configured to compare a voltage on the electrode to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register a number of radiation particles absorbed by the radiation absorption layer, the electric signal being the number; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold.
	Regarding claim 19, Cao teaches the electronic system further comprises a capacitor module electrically connected to the electrode, wherein the capacitor module is configured to collect charge carriers from the electrode.
	Regarding claim 20, Cao teaches ([0023]) the controller is configured to connect the electrode to an electrical ground.
	Regarding claim 21, Cao teaches ([0069]) the controller is configured to deactivate the first voltage comparator or the second voltage comparator at a beginning of the time delay.
	Regarding claim 22, Cao teaches the first threshold is 5-10% of a voltage a single radiation particle generates on the electrode.
	Regarding claim 23, Cao teaches the radiation absorption layer comprises a diode.
	Regarding claim 24, Cao teaches the radiation absorption layer comprises silicon, germanium, GaAs, CdTe, CdZnTe, or a combination thereof.
	Regarding claim 25, Cao teaches the apparatus does not comprise a scintillator.
	Regarding claim 26, Cao teaches the apparatus of claim 1 and a radiation source.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK